Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, 10, 11 and 30, drawn to a multilayer integral geogrid for interlocking with stabilizing, and strengthening aggregate; species (A): coextruded multilayer polymer sheet; and species (B): at least a first outer layer and a second outer layer of the plurality of layers having a cellular structure in the reply filed on 8/8/2022 is acknowledged.  
The traversal is on the ground(s) that the Examiner has not established the nature of the serious and/or examination burden if all the claims are examined together.  
This is not found persuasive because of the following reasons: 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention.
As a result of this, the search of Group I does not require a search in the same areas as a search for Groups II-IV.  In addition, the species require a different field of search (for example, searching different classes/subclasses and/or employing different search queries).  Further, the prior art applicable to one invention or one species would not likely be applicable to another invention or species.  
The requirement is still deemed proper and is therefore made FINAL.
Applicants are reminded of their right to request rejoinder of method claims with the product claims upon indication of the product claims as being allowable. The method claims must be commensurate with the allowed article claims, i.e. have been amended to recite all the features of the allowed article claims. See In re Ochiai 37 USPQ2d 1127.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-8, 10, 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0298582 to Shelton et al. (hereinafter “Shelton”) in view of US 2009/0263645 to Barger et al. (hereinafter “Barger”).
Shelton discloses a multilayer integral geogrid comprising a plurality of oriented strands interconnected by partially oriented junctions and having an array of openings therebetween as shown in figure 4.  The integral geogrid comprises multiple layers of a polymeric material including a foam layer sandwiched between two film layers (paragraph 81).  
Shelton does not explicitly disclose the multilayer integral geogrid comprising a first outer layer and a second outer layer having a cellular structure.  
Barger, however, discloses a multilayer foam-film composite structure comprising a plurality of alternating film layers and foam layers wherein the external layers of the composite structure are film layers or foam layers (paragraph 4).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form a multilayer integral geogrid comprising a plurality of alternating film layers and foam layers wherein the external layers of the composite structure are foam layers because the external layers of the composite structure are foam layers or the film layers have been shown in the art to be recognized equivalent multilayer foam-film composite structure and the selection of these known equivalents will be within the level of the ordinary skill in the art.  
As to claims 4 and 5, the foam is produced using a foaming agent or gas injection (paragraphs 80 and 81). 
As to claims 6 and 7, CaCO3 filler is incorporated in the layers of the integral geogrid including foam layers and film layers (paragraph 91).  
As to claim 8, the multilayer integral geogrid is formed by co-extrusion (paragraph 80).  
As to claim 10, the oriented strands are biaxially stretched (paragraphs 12, 14, 21 and 31). 
As to claim 30, the integral geogrid is a triaxial integral geogrid (paragraph 31).  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton in view of Barger as applied to claim 1 above, further in view of US 2015/0203648 to Yahara et al. (hereinafter “Yahara”).
Neither Shelton nor Barger discloses that the foam layer has a void volume of 20 to 70% and a compressibility factor of about 20 to 60%.  
Yahara, however, discloses a foam obtained from a copolymer of ethylene, an α-olefin and a non-conjugated diene, a blowing agent, and a crosslinking agent (abstract).  The foam has a porosity of 40% and a 50% compression strength of 75 KPa (table 2-continuous, example 8).  The foam is useful as a cushioning material which damps vibration and impact in civil engineering construction (paragraph 2).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the foam layer disclosed in Shelton having a void volume of 40%, and a compressibility factor of 50% disclosed in Yahara motivated by the desire to provide an integral geogrid having high cushioning properties and improved impact resistance.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10, 11 and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-29 of copending Application No. 17/557,474 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Application No. 17/557,474 fully encompass the claims of the present invention.
As to claim 2 and 3, it appears that the compressible cellular layer in the claimed invention and Application No. 17/557,474 is made of the same material; therefore, it is not seen that the porosity and compressibility factor could not be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788